Belen Betts, Individually, and
                                                                          as Executrix /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                      No. 04-14-00473-CV

               ARC PARKLANE, INC. d/b/a Parklane West Healthcare Center,
                                   Appellant

                                                v.

   Belen BETTS, Individually, and as Executrix of the Estate of Delbert Betts, Deceased, and
                               Shirle Betts, and Dana Gibson,
                                          Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-10178
                             Honorable Larry Noll, Judge Presiding

                                         ORDER
       Appellant’s brief in this interlocutory appeal was due July 21, 2015, but the court granted
an extension of time to file the brief. On August 25, the court suspended the appellate deadlines
so the parties could mediate their dispute. The parties have filed a joint motion requesting
additional time, stating the mediation has been rescheduled to October 28, 2015.

       We grant the motion. We order appellant’s brief or a motion that disposes of this appeal
in accordance with Texas Rule of Appellate Procedure 42.1 is due November 11, 2015. The
court will not look favorably on any further requests for extensions of time.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court